204 F.2d 272
COMMISSIONER OF INTERNAL REVENUEv.Elsye K. LEISER, Herman Leiser.
No. 14603.
United States Court of Appeals Fifth Circuit.
June 1, 1953.

H. Brian Holland, Asst. Atty. Gen., and Charles W. Davis, Chief Counsel, Bureau of Internal Revenue, Washington, D. C., for petitioner.
Milton H. Schmidt, Cincinnati, Ohio, for respondents.
PER CURIAM.


1
Upon consideration of the Motion to Docket and Dismiss these causes, filed by the petitioner on review, and it appearing that counsel for the respondents on review has consented to the granting thereof:


2
It is ordered that the said petitions for review be and the same are hereby docketed and dismissed.


3
It is further ordered that the Clerk of this Court forthwith transmit a certified copy of this order to the Clerk of the Tax Court of the United States at Washington, D. C.